DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 4 and 12, the phrase “setting the location of the multipath interference” makes the claim unclear as it appears the actual multipath signal is being adjusted. The specifications speaks to a minimum distance in azimuth between a target and multipath but it is unclear if this is the same minimum of the claim. Further clarification is required.
As per claims 6 and 14, the phrases “the first voltage” and “the second voltage” lack sufficient antecedent basis in the claims.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin, et. al., U.S. Patent Application Publication Number 2021/0028542, filed July 23, 2019.
As per claims 1, 9 and 17, Morin discloses a method for reducing multipath interference, the method comprising:
determining, by a radar system, a first set of digital beamforming weights based on a desired direction of one or more analog beams of the radar system, a desired direction of one or more digital beams, and an expected direction of the multipath interference signal (Morin, Fig. 1 and ¶58);
determining, by the radar system, a second set of digital beamforming weights based on the first set of digital beamforming weights to create a null in each of the one or more digital beams in the direction of the multipath interference signal (Morin, ¶70-72);
and applying, by the radar system, the second set of digital beamforming weights during a receive duration of the radar system such that signals received by the radar system are void of the multipath interference signal (Morin, ¶73 using the Rx array).
Morin fails to explicitly disclose determining an expected direction of the multipath, instead relying on return data. 
It would have been an obvious matter of design choice to determine an expected direction, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Morin in properly nulling the interference based on its determined location whether an estimate of expected direction was made first or not.

As per claims 2, 3, 10 and 11, Morin further discloses the method of claim 1 wherein determining the first set of digital beamforming weights further comprises determining, by the radar system, an elevation angle and location of the multipath interference signals (Morin, ¶61 where the interference is identified in range and Doppler bins).

As per claims 4 and 12, as best understood by examiner, Morin further discloses the method of claim 3 further comprising: determining, by the radar system, a location of a target based on the plurality of reflection signals; determining, by the radar system, a distance between the location of the multipath interference signal and the location of the target; and setting the location of the multipath interference signals to a minimum distance value when the distance is less than the minimum distance (Morin, ¶61 where the bins of the targets and the clutter are identified and therefore the distance between them is known based on bin locations).

As per claims 7 and 15, Morin further discloses the method of claim 1 wherein the radar system is a digital beam forming radar (Morin, ¶59).

Claims 5, 6, 8, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morin in view of Dani, et. al., U.S. Patent Application Publication Number 2019/0131721, published May 2, 2019.


Dani teaches voltage adjustments for beam control (¶33).
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use voltage, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

As per claims 6 and 14, Morin as modified by Dani discloses the method of claim 1 wherein the first voltage, the second voltage, or both are complex numbers (Dani, ¶33).
It would have been an obvious matter of design choice to use complex numbers, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Morin in providing proper steering of the beams.

As per claims 8 and 16, Morin as modified by Dani further discloses the method of claim 1 further comprising outputting, by the radar system, the signals received by the radar system to a display (Dani, ¶28).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a display in order to gain the obvious benefit of allowing a user to see the target being tracked.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646